DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Interpretation
2.	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

3.	The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: (an information processing device for transmitting…; a reception portion configured to…; a generation portion configured to…; a failure determination portion configured to…; a transmission portion configured to…) in claim 1 and 8.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  A review of the specification shows that the following appears to be the corresponding structure described in the specification for the 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph limitation:  Specification does not support individual structure for each functionality claimed element.  Specification describes the information processing device and its claimed portions as software embodied in a structure of a processor or a computer (paragraph 0019, Note that at least a part of the information processing device 10 may be implemented by cloud computing constituted by one or more computers; paragraph 0028, At least some of processes in the information processing device 10 may be implemented by cloud computing 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Specification
4.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

Claim Rejections - 35 USC § 102
5.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


6.	Claim(s) 1-3 and 5-8 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Rust et al. (US 2017/0192423) hereinafter “Rust”.
As per claim 1, Rust discloses an information processing device (fig. 1, remote assistance system 100) for transmitting, to a vehicle equipped with vehicle outside monitoring cameras (plurality of cameras disclosed in paragraph 0063), image information outside the vehicle, the image information being necessary for driving (paragraph 0062, Assistance data may include raw sensor data (e.g., live-stream or still images) of a camera of the autonomous vehicle), the information processing device comprising: 
a reception portion configured to receive a signal transmitted from a wireless communication unit provided in the vehicle (paragraph 0015, the onboard computer 110 may be able to send the assistance request to one or more of the additional autonomous vehicle including a request to access one or more cameras of the additional autonomous vehicles in order to obtain additional views of a scenario; paragraph 0059, S220 includes transmitting an assistance request. S220 functions to generate and transmit a request for assistance from an autonomous vehicle to another party, typically a remote assistance platform, which means that the remote assistance platform will receive the request for assistance, through wireless communication as taught in paragraph 0024); 
a generation portion configured to generate road travel environmental information (paragraph 0015, the onboard computer 110 may be able to send the assistance request to one or more of the additional autonomous vehicle including a request to access one or more cameras of the additional autonomous vehicles in order to obtain additional views of a scenario; paragraph 0026, Assistance data may include raw sensor data (e.g., the view of a camera of the autonomous vehicle)) including position information and time information of the vehicle (paragraph 0067, S221 functions to generate `predicted assistance data` from the assistance data; that is, extrapolate at least some or all of the current data to a future point in time. In particular, this may be useful to aid in dealing with latency issues inherent in a remote assistance system. For example, if there is an average latency of 300 ms between an autonomous vehicle and a remote assistance platform, S221 may include generating `predicted` camera views by warping the camera view according to a predicted position and orientation of the vehicle 300 ms in the future) based on the signal transmitted from the wireless communication unit (i.e. assistance request); 
a failure determination portion configured to determine that the vehicle has a failure (paragraph 0030, The assistance router 130 in such case may compare parts of the assistance data to a predetermined list or otherwise, extract elements from the assistance data to generate a subject to which the assistance request is most closely related. By identifying a subject of the assistance request, the assistance router 130 can more efficiently route the assistance request to an appropriate assistor. Paragraph 0030, In prioritizing multiple assistance request, once the assistance router 130 identifies a subject of each of the assistance requests or if each of the assistance requests were previously tagged with identifying information, the assistance router 130 may compare the identified or tagged subject of each assistance request to a predetermined prioritization list which enables the assistance router 130 to rank each of the multiple assistance requests in order of priority or importance) in any of the vehicle outside monitoring cameras (paragraph 0016, Some example scenarios in which remote assistance may be desired 
a transmission portion configured to transmit, to the vehicle determined to have the failure by the failure determination portion (paragraph 0075, S230 includes generating an assistance request response. S230 functions to analyze an assistance request and/or the associated assistance data to create a response to the request that can then be transmitted back to the assistance requestor; paragraph 0091, S240 functions to receive at the autonomous vehicle the response generated in S230), image information outside the vehicle (0015, access one or more cameras of the additional autonomous vehicles in order to obtain additional views of a scenario), the image information being necessary for driving (paragraph 0011) and based on the road travel environmental information (paragraph 0015, identify one or more additional autonomous vehicles in a close proximity). 
As per claim 2, Rust discloses the information processing device according to claim 1, wherein the signal transmitted from the wireless communication unit includes pieces of image information around the vehicle during traveling, the pieces of image information being captured by the vehicle outside monitoring cameras (paragraph 0064, the autonomous vehicle using the onboard computer 110 may first generate three-dimensional rendering of its surroundings using the depth sensing information together with the video and still images captured by the sensors of the autonomous vehicle and 
As per claim 3, Rust discloses the information processing device according to claim 1, wherein each of the vehicle outside monitoring cameras captures a corresponding one of images ahead of and behind the vehicle during traveling and images on right and left sides of the vehicle during traveling (paragraph 0064, the autonomous vehicle using the onboard computer 110 may first generate three-dimensional rendering of its surroundings using the depth sensing information together with the video and still images captured by the sensors of the autonomous vehicle). 
As per claim 5, Rust discloses the information processing device according to claim 1, wherein the transmission portion transmits information including position information of a surrounding vehicle traveling around the vehicle determined to have the failure in any of the vehicle outside monitoring cameras (paragraph 0082, an expert may note that a vehicle in front of the autonomous vehicle is currently navigating an obstacle; the remote assistance platform may track the path taken and attempt to route the autonomous vehicle along the same or a similar path). 
As per claim 6, Rust discloses the information processing device according to claim 1, wherein the transmission portion transmits the image information by changing an information amount of the image information in accordance with a traveling speed of a surrounding vehicle traveling around the vehicle determined to have the failure in any of the vehicle outside monitoring cameras (paragraphs 0080-0082 and 0093-0094, a remote expert may provide instructions that would require a vehicle to violate the speed limit. 
As per claim 7, Rust discloses the information processing device according to claim 1, wherein the vehicle that has received the image information from the transmission portion shifts to an evacuation traveling mode or a stop mode (paragraph 0079, confirming a proposed action transmitted with an assistance request, or may include selecting a proposed action from a list of proposed actions or selecting a proposed action from a list of proposed actions and modifying the selected action. S230 may additionally or alternatively include generating or receiving instructions for an autonomous vehicle. For example, S230 may include directing a car to park in a certain location). 
As per claim 8, Rust discloses an automatic traveling control system comprising: the information processing device according to claim 1; and a self-driving vehicle (i.e. autonomous vehicle) configured to receive the image information provided from the information processing device (fig. 1; paragraph 0062, Assistance data may include raw sensor data (e.g., live-stream or still images) of a camera of the autonomous vehicle) and shift to an automated driving mode based on the image information (paragraphs 0080 and 0083, S230 includes rendering (e.g., two-dimensional or three-dimensional rendering or displaying a top-down (or other plan view) of an autonomous vehicle and its surroundings and allowing an expert to indicate a route or course of action that an autonomous vehicle should follow to avoid an obstacle (or otherwise respond to a . 
Claim Rejections - 35 USC § 103
7.	The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

8.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

9.	Claim 4 rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Rust et al. (US 2017/0192423) in view of Fendt et al. (US 2017/0072967) hereinafter “Fendt”.
claim 4, Rust discloses the information processing device according to claim 1; however, Rust does not explicitly disclose wherein, when the reception portion does not receive any one of pieces of image information ahead of and behind the vehicle and on right and left sides of the vehicle, the pieces of image information being captured by the vehicle outside monitoring cameras, the failure determination portion determines that a corresponding one of the vehicle outside monitoring cameras has the failure. 
In the same field of endeavor, Fendt discloses wherein, when the reception portion does not receive any one of pieces of image information ahead of and behind the vehicle and on right and left sides of the vehicle, the pieces of image information being captured by the vehicle outside monitoring cameras, the failure determination portion determines that a corresponding one of the vehicle outside monitoring cameras has the failure (paragraphs 0017-0018, The malfunction of the sensor can further be detected in the absence of receipt of the sensor signal for a predetermined length of time).   
Therefore, it would have been obvious for one having skill in the art before the effective filing date of the invention to modify the system of Rust in view of Fendt, by detecting malfunction of a sensor in the absence of receipt of the sensor signal for a predetermined length of time, so that the malfunction of the sensor can be efficiently detected (Fendt; paragraph 0017).

10.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. (US 9,576,480; US 2016/0358475; US 9,507,346; US 2018/0096602; US 2017/0090480; US 2012/0083959)
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMED JEBARI whose telephone number is (571)270-7945.  The examiner can normally be reached on Mon-Fri: 09:00am-06:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chris Kelley can be reached on 571-272-7331.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/MOHAMMED JEBARI/